981 A.2d 1283 (2009)
COMMONWEALTH of Pennsylvania, Respondent
v.
Quéed BATTS, Petitioner.
No. 318 MAL 2009.
Supreme Court of Pennsylvania.
September 17, 2009.

ORDER
PER CURIAM.
AND NOW, this 17th day of September 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue[s] set forth below. Allocatur is DENIED as to all remaining issues. The issues, as stated by petitioner, are:
(1) Is sentencing a 14-year-old offender to die in prison unconstitutional in light of Roper v. Simmons, 543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005)?
(2) Does the mandatory nature of the sentence in this case violate [petitioner's] rights under the 8th and 14th Amendments to the United States Constitution?
This Limited Grant is also RESERVED pending disposition of Graham v. Florida and Sullivan v. Florida, ___ U.S. ___, 129 S. Ct. 2157, 173 L. Ed. 2d 1155 (2009).